DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Consideration Pilot 2.0 (AFCP 2.0)
The action is responsive to a request for consideration under the After Final Consideration Pilot 2.0 (AFCP 2.0) program, filed on May 5, 2022.  Claims 1 and 16 were amended.  No claims were cancelled.  Thus, claims 1-16 are pending.

Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 16, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, deriving bale-arrangement-data and including bale-arrangement-data in bale-pick-up-data, where the bale-pick-up-data is utilized in an operation that picks up the bales from the field, and the bale-arrangement-data is representative of how the bales should be arranged when each bale is picked up.  Therefore, claim 1, as well as claim 16, and dependent claims 2-16 are allowable over the prior art of record.

It is noted that the closest prior art, WIPO Patent Publication No. WO 2014/137533 A2, to Brown et al., discloses a system for primarily towed machines which includes receiving data sets from a plurality of sensors, comparing them to a database of optimal values for each data set and generating a graphical user interface including machine stroke and count per unit produced to generate yield maps or recommendations to change linear travel rate of such machine.
EPO Patent Publication No. EP 1 548 531 A1, to Anderson, is directed to a method and system for locating harvested material which comprises receiving material data including material location data on a material location of harvested material within a work area. 

In the After Final Consideration Pilot 2.0 (AFCP 2.0) program, filed on May 5, 2022, claim 1 was amended to recite “wherein the bale-pick-up-data is utilized in an operation that picks up the bales from the field, and the bale-arrangement-data is representative of how the bales should be arranged when each bale is picked up.”  Claim 16 was amended similarly.  Under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, dated 01/07/2019, the Examiner determined that the limitation of “wherein the bale-pick-up-data is utilized in an operation that picks up the bales from the field, and the bale-arrangement-data is representative of how the bales should be arranged when each bale is picked up,” as set forth instant claims, independent claim 1, as well as claim 16, integrates the recited subject matter into a practical application, and are not directed to an abstract idea, and are patent eligible subject matter.  Therefore, claim 1, as well as claim 16, and dependent claims 2-15recite patent eligible subject matter.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864